Citation Nr: 9933556	
Decision Date: 11/30/99    Archive Date: 12/06/99

DOCKET NO.  96-15 047	)	DATE
	)
	)



On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky



THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
acquired psychiatric disability, to include post-traumatic 
stress disorder (PTSD).






REPRESENTATION

Appellant represented by:	Mark R. Lippman, Attorney





INTRODUCTION

The veteran had active service from July 1969 to July 1971.  
The veteran also served from December 1980 to November 1982, 
but received an administrative discharge under other than 
honorable conditions for that period of service.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

In April 1998, the Board denied the issue which appears on 
the title page.  Thereafter, the veteran filed an appeal with 
the United States Court of Appeals for Veterans Claims 
(Court).  In response to an April 1998 Joint Motion for 
Remand and for Stay of Proceedings ("Joint Motion"), the 
Court, later that same month, vacated the April 1998 Board 
decision and remanded the appeal for action in response to 
the relief requested in the Joint Motion.  [redacted].  



REMAND

The Board's disposition, in its April 1998 decision, of the 
issue listed on the title page implicated the provisions of 
38 C.F.R. § 3.156(a) (which bear on the criteria for 
determining whether new and material evidence to reopen a 
claim has been submitted) as those provisions were then 
interpreted by the Court.  However, as was noted in the 
above-cited April 1999 Joint Motion, the interpretation 
accorded the provisions of 38 C.F.R. § 3.156(a) was modified 
in Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  Therefore, 
it was requested in the Joint Motion that, after the veteran 
is afforded an opportunity "to submit additional evidence 
and argument" relative to the issue listed on the title 
page, such issue should be readjudicated in accordance with 
the provisions of 38 C.F.R. § 3.156(a), as interpreted in 
Hodge, supra.  Further development to facilitate the 
foregoing is, therefore, specified below.


Accordingly, the case is REMANDED for the following:


1.  The RO should contact the veteran and 
inform him of his opportunity to submit 
additional evidence and argument 
pertaining to the issue of whether new 
and material evidence has been submitted 
to reopen a claim for service connection 
for acquired psychiatric disability, to 
include PTSD.


2.  Then, after undertaking any 
development deemed necessary in addition 
to that specified above, the RO should 
readjudicate, with consideration of the 
provisions of 38 C.F.R. § 3.156(a) as 
interpreted in Hodge, supra, the issue 
stated on the title page.


3.  If the benefit sought on appeal is 
not granted to the veteran's 
satisfaction, or if he expresses 
disagreement pertaining to any other 
matter, both he and his representative 
should be provided with an appropriate 
Supplemental Statement of the Case.  The 
veteran should be provided appropriate 
notice of the requirements to perfect an 
appeal with respect to any issue(s) 
addressed therein which does not appear 
on the title page of this decision.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  In 
taking this action, the Board implies no conclusion, either 
legal or factual, as to the ultimate outcome warranted.  No 
action is required of the veteran until he is otherwise 
notified.  


		
	MICHAEL P. VANDER MEER
	Acting Member, Board of Veterans' Appeals


This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



